DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 6, 7, 9, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yonak (US 2010/0228482 A1).
Regarding claim 1, Yonak discloses a blind spot information acquisition device (see at least Figure 1, items 10, 28 and 30 | [0028] note the collision avoidance system and method warns a driver of hidden objects (28, 30)) comprising: 
a processor (see at least [0100] | [0041]) configured to: 
acquire sounds in an area around a vehicle (see at least Figures 5-7 | [0028] note a plurality of acoustic sensors are used to receive an acoustic signal from the object (28, 30) | [0044-0046]), 
infer positions of occurrence of the sounds that have been acquired (see at least Figures 1-2, items 10, 40, 42, 30 and 28 | [0039] note the microphone array captures acoustic signals originating from the object (28, 30) | [0040-0042] note the computer’s processor determines the object’s (28, 30) location, heading and identifies the type of object (28, 30) being tracked), 
acquire information relating to objects in the area around the vehicle (see at least Figure 1, items 10 and 12 | [0038] note the vehicle’s (10) the line-of-sight sensor (12) cannot detect the objects (28, 30), because structure (16) blocks a direct view of these objects (28, 30), as shown by the line of sight (26) | [0028] the vehicle’s (10) collision avoidance system warns the driver of hidden objects (28, 30) at, near, or approaching an intersection (14) that are undetectable using line-of-sight sensors (12) because of visual obstructions (16)), and 
determine that there is a sound occurring in a blind spot in a case in which a sound source in the positions of occurrence of the sounds cannot be identified from the information relating to objects in the area around the vehicle that has been acquired (see at least Figure 1, items 16, 28 and 30 | [0038] note the vehicle’s (10) the line-of-sight sensor (12) cannot detect the objects (28, 30), because structure (16) blocks a direct view of these objects (28, 30), as shown by the line of sight (26) | [0028] the vehicle’s (10) collision avoidance system warns the driver of hidden objects (28, 30) that are undetectable using its line-of-sight sensors (12) because of visual obstructions (16)).  
Regarding claim 2, Yonak, as addressed above, discloses wherein the processor acquires at least sounds of voices and sounds of footsteps of persons in the area around the vehicle (see at least [0037] note speech and footsteps).
Regarding claim 3, Yonak, as addressed above, discloses wherein the processor issues a warning to an occupant of the vehicle in a case in which a sound occurring in a blind spot has been recognized (see at least [0028] | [0042]).
Regarding claim 4, Yonak, as addressed above, discloses wherein the processor changes a content of the warning in accordance with a type of the sound source producing the sound in the blind spot (see at least [0042]).
Regarding claim 6, Yonak, as addressed above, discloses wherein the information relating to objects in the area around the vehicle that is acquired by the processor is a captured image in which the area around the vehicle is captured (see at least [0038] | [0015] | [0058]).  
Regarding claim 7, Yonak, as addressed above, discloses wherein the processor determines that there is a sound occurring in a blind spot in a case in which there is not a sound source in a position of occurrence of a sound in the captured image (see at least [0028] the vehicle’s (10) collision avoidance system warns the driver of hidden objects (28, 30) that are undetectable using its line-of-sight sensors (12) because of visual obstructions (16) | [0038] note the vehicle’s (10) the line-of-sight sensor (12) cannot detect the objects (28, 30), because structure (16) blocks a direct view of these objects (28, 30), as shown by the line of sight (26)).
Regarding claim 9, Yonak, as addressed above, discloses a vehicle (see at least Figure 1, item 10) comprising: 
the blind spot information acquisition device of claim 1 (see at least [0038-0042]); and 
a sound pickup device (see at least Figures 5-8 | [0028] | [0044-0047]) and an area information detection device that are provided at a vehicle body (see at least Figure 1, item 12 | [0038] | [0058]), 
wherein the blind spot information acquisition device acquires sounds in the area around the vehicle and information relating to objects in the area around the vehicle (see at least [0028] | [0038-0042]).  
Regarding claim 10, Yonak discloses a blind spot information acquisition method comprising using a processor (see at least Figure 1, items 10, 28 and 30 | [0028] note the collision avoidance system and method warns a driver of hidden objects (28, 30) | [0100] | [0041]) to: 
acquire sounds in an area around a vehicle (see at least Figures 5-7 | [0028] note a plurality of acoustic sensors are used to receive an acoustic signal from the object (28, 30) | [0044-0046]), 
infer positions of occurrence of the sounds that have been acquired (see at least Figures 1-2, items 10, 40, 42, 30 and 28 | [0039] note the microphone array captures acoustic signals originating from the object (28, 30) | [0040-0042] note the computer’s processor determines the object’s (28, 30) location, heading and identifies the type of object (28, 30) being tracked), 
acquire information relating to objects in the area around the vehicle (see at least Figure 1, items 10 and 12 | [0038] note the vehicle’s (10) the line-of-sight sensor (12) cannot detect the objects (28, 30), because structure (16) blocks a direct view of these objects (28, 30), as shown by the line of sight (26) | [0028] the vehicle’s (10) collision avoidance system warns the driver of hidden objects (28, 30) at, near, or approaching an intersection (14) that are undetectable using line-of-sight sensors (12) because of visual obstructions (16)), and 
determine that there is a sound occurring in a blind spot in a case in which a sound source in the positions of occurrence of the sounds cannot be identified from the information that has been acquired (see at least Figure 1, items 16, 28 and 30 | [0038] note the vehicle’s (10) the line-of-sight sensor (12) cannot detect the objects (28, 30), because structure (16) blocks a direct view of these objects (28, 30), as shown by the line of sight (26) | [0028] the vehicle’s (10) collision avoidance system warns the driver of hidden objects (28, 30) that are undetectable using its line-of-sight sensors (12) because of visual obstructions (16)).  
Regarding claim 11, Yonak discloses a non-transitory storage medium in which is stored a program executable by a computer to execute a process (see at least [0008] note the computer has a processor and memory | [0069] note programmed), the process comprising: 
acquiring sounds in an area around a vehicle (see at least Figures 5-7 | [0028] note a plurality of acoustic sensors are used to receive an acoustic signal from the object (28, 30) | [0044-0046]); 
inferring positions of occurrence of the sounds that have been acquired (see at least Figures 1-2, items 10, 40, 42, 30 and 28 | [0039] note the microphone array captures acoustic signals originating from the object (28, 30) | [0040-0042] note the computer’s processor determines the object’s (28, 30) location, heading and identifies the type of object (28, 30) being tracked); 
acquiring information relating to objects in the area around the vehicle (see at least Figure 1, items 10 and 12 | [0038] note the vehicle’s (10) the line-of-sight sensor (12) cannot detect the objects (28, 30), because structure (16) blocks a direct view of these objects (28, 30), as shown by the line of sight (26) | [0028] the vehicle’s (10) collision avoidance system warns the driver of hidden objects (28, 30) at, near, or approaching an intersection (14) that are undetectable using line-of-sight sensors (12) because of visual obstructions (16)); and 
determining that there is a sound occurring in a blind spot in a case in which a sound source cannot be identified in the positions of occurrence of the sounds from the information relating to objects in the area around the vehicle that has been acquired (see at least Figure 1, items 16, 28 and 30 | [0038] note the vehicle’s (10) the line-of-sight sensor (12) cannot detect the objects (28, 30), because structure (16) blocks a direct view of these objects (28, 30), as shown by the line of sight (26) | [0028] the vehicle’s (10) collision avoidance system warns the driver of hidden objects (28, 30) that are undetectable using its line-of-sight sensors (12) because of visual obstructions (16)).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yonak (US 2010/0228482 A1) in view of Strickland (US 2015/0035685 A1).
Regarding claim 5, Yonak does not specifically disclose wherein the processor raises a level of the warning in a case in which it has been inferred that the sound source is a child as compared to a case in which it has been inferred that the sound source is an adult.  
It is known to generate warnings in different ways.  For example, Strickland teaches an alert system wherein a processor raises a level of a warning in a case in which it has been inferred that the potential collision source is a child as compared to a case in which it has been inferred that the potential collision source is an adult (see at least [0054] | [0056]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Strickland into Yonak.  This provides a more aggressive warning to the driver in the event the sound source is a child that may not be as attentive as an adult near a roadway. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yonak (US 2010/0228482 A1) in view of Yoshioka (US 2011/0175755 A1).
Regarding claim 8, Yonak does not specifically disclose wherein the processor infers, based on a time difference in a case in which plural sound pickup devices have picked up a same sound, a direction in which the sound occurred relative to the vehicle and a distance from the vehicle to a position where the sound occurred.  
It is known to determine the position of an object in different ways.  For example, Yoshioka teaches an alert system wherein a processor infers, based on a time difference in a case in which plural sound pickup devices have picked up a same sound, a direction in which the sound occurred relative to the vehicle and a distance from the vehicle to a position where the sound occurred (see at least Figures 2 and 4 | [0063-0064] | [0070-0074]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Yoshioka into Yonak.  This provides a known alternative way to determine an object’s location and one that can be used in place of, or in addition to, how Yonak determines the object’s location while providing predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687